ICJ_162_SilalaWaters_CHL_BOL_2016-07-01_ORD_01_NA_00_FR.txt.                                INTERNATIONAL COURT OF JUSTICE


                                 REPORTS OF JUDGMENTS,
                              ADVISORY OPINIONS AND ORDERS


                         DISPUTE OVER THE STATUS
                    AND USE OF THE WATERS OF THE SILALA
                                    (CHILE v. BOLIVIA)


                                   ORDER OF 1 JULY 2016




                                      2016
                               COUR INTERNATIONALE DE JUSTICE


                                   RECUEIL DES ARRÊTS,
                            AVIS CONSULTATIFS ET ORDONNANCES


                       DIFFÉREND CONCERNANT LE STATUT
                      ET L’UTILISATION DES EAUX DU SILALA
                                     (CHILI c. BOLIVIE)


                              ORDONNANCE DU 1er JUILLET 2016




3 CIJ1099_anc_1101.indb 1                                       23/01/17 11:12

                                                  Official citation :
                             Dispute over the Status and Use of the Waters of the Silala
                                      (Chile v. Bolivia), Order of 1 July 2016,
                                             I.C.J. Reports 2016, p. 243




                                               Mode officiel de citation :
                            Différend concernant le statut et l’utilisation des eaux du Silala
                                   (Chili c. Bolivie), ordonnance du 1er juillet 2016,
                                              C.I.J. Recueil 2016, p. 243




                                                                                    1099
                                                                    Sales number
                ISSN 0074-4441                                      No de vente:
                ISBN 978-92-1-157294-0




3 CIJ1099_anc_1101.indb 2                                                                        23/01/17 11:12

                                                              1 JULY 2016

                                                                ORDER




                                 DISPUTE OVER THE STATUS
                            AND USE OF THE WATERS OF THE SILALA
                                     (CHILE v. BOLIVIA)




                             DIFFÉREND CONCERNANT LE STATUT
                            ET L’UTILISATION DES EAUX DU SILALA
                                      (CHILI c. BOLIVIE)




                                                           1er JUILLET 2016

                                                           ORDONNANCE




3 CIJ1099_anc_1101.indb 3                                                     23/01/17 11:12

                                                                                            243




                               COUR INTERNATIONALE DE JUSTICE

                                                ANNÉE 2016                                             2016
                                                                                                     1er juillet
                                                                                                    Rôle général
                                                1er juillet 2016                                      no 162


                     DIFFÉREND CONCERNANT LE STATUT
                    ET L’UTILISATION DES EAUX DU SILALA
                                            (CHILI c. BOLIVIE)




                                              ORDONNANCE


                Présents : M. Abraham, président ; M. Yusuf, vice‑président ;
                            MM. Owada, Tomka, Cançado Trindade, Greenwood,
                            Mmes Xue, Donoghue, M. Gaja, Mme Sebutinde,
                            MM. Bhandari, Robinson, Gevorgian, juges ; M. Couvreur,
                            greffier.


                   La Cour internationale de Justice,
                   Ainsi composée,
                   Après délibéré en chambre du conseil,
                   Vu l’article 48 du Statut de la Cour et les articles 31, 44, 45, paragraphe 1,
                48 et 49 de son Règlement,
                   Vu la requête enregistrée au Greffe de la Cour le 6 juin 2016, par
                laquelle le Gouvernement de la République du Chili a introduit une ins-
                tance contre l’Etat plurinational de Bolivie relativement à un différend
                concernant le statut et l’utilisation des eaux du Silala ;
                   Considérant que, le jour même du dépôt de la requête, un exemplaire
                signé de ­celle-ci a été transmis à la Bolivie ;
                   Considérant que le Chili a désigné comme agent S. Exc. Mme Ximena
                Fuentes Torrijo et comme coagents S. Exc. Mme María Teresa Infante
                Caffi et M. Juan Ignacio Piña Rochefort ; et que la Bolivie a désigné
                comme agent S. Exc. M. Eduardo Rodríguez Veltzé ;

                                                                                               4




3 CIJ1099_anc_1101.indb 25                                                                                23/01/17 11:12

                             statut et utilisation du silala (ordonnance 1 VII 16)         244

                  Considérant que, au cours d’une réunion que le président de la Cour a
                tenue avec les agents des Parties le 23 juin 2016, ceux‑ci ont indiqué qu’ils
                étaient parvenus à un accord tendant à ce que le Chili dispose d’une
                période de douze mois, à compter de la présente ordonnance, pour la pré-
                paration de son mémoire, et à ce que la Bolivie dispose ensuite d’une
                période de douze mois pour la préparation de son contre‑mémoire ;
                  Compte tenu de l’accord des Parties,
                  Fixe comme suit les dates d’expiration des délais pour le dépôt des
                pièces de la procédure écrite :
                  Pour le mémoire de la République du Chili, le 3 juillet 2017 ;
                  Pour le contre-­mémoire de l’Etat plurinational de Bolivie, le 3 juillet
                2018 ;
                   Réserve la suite de la procédure.

                  Fait en anglais et en français, le texte anglais faisant foi, au Palais de la
                Paix, à La Haye, le premier juillet deux mille seize, en trois exemplaires,
                dont l’un restera déposé aux archives de la Cour et les autres seront trans-
                mis respectivement au Gouvernement de la République du Chili et au
                Gouvernement de l’Etat plurinational de Bolivie.


                                                                         Le président,
                                                               (Signé) Ronny Abraham.
                                                                           Le greffier,
                                                             (Signé) Philippe Couvreur.




                                                                                             5




3 CIJ1099_anc_1101.indb 27                                                                        23/01/17 11:12

